IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ROBERT J. PICKLE,                         §
                                              §
         Defendant Below,                     §   No. 381, 2021
         Appellant,                           §
                                              §
         v.                                   §   Court Below–Superior Court
                                              §   of the State of Delaware
    STATE OF DELAWARE,                        §
                                              §   Cr. ID No. 1309017881(K)
         Plaintiff Below,                     §
         Appellee.                            §

                             Submitted: December 9, 2021
                              Decided: February 17, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                         ORDER

       After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the Superior Court record, we conclude that the Superior Court’s

dismissal of the appellant’s second motion for postconviction relief should be

affirmed. The appellant, Robert Pickle, could not invoke Superior Court Criminal

Rule 61(d)(2) because he opted to plead guilty instead of proceeding to a jury trial.1

And Pickle does not claim that the Superior Court lacked jurisdiction to enter a

judgment of conviction and sentence him.2


1
  Del. Super. Crim. R. 61(d)(2) (providing that a second or subsequent motion for postconviction
relief must be summarily dismissed unless the movant was convicted after a trial and satisfies
additional pleading requirements).
2
  Del. Super. Ct. Crim. R. 61(i)(5).
     NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                           BY THE COURT:


                           /s/ Karen L. Valihura__________________
                           Justice




                                   2